          Case 2:19-cv-00373-APG-NJK Document 166 Filed 07/13/20 Page 1 of 5




 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                                        DISTRICT OF NEVADA
 5
 6   SANDRA M. MEZA-PEREZ,
                                                            Case No.: 2:19-cv-00373-APG-NJK
 7           Plaintiff(s),
                                                                           ORDER
 8   v.
                                                                      (Docket No. 138)
 9   SBARRO LLC, et al.,
10           Defendant(s).
11         Pending before the Court is Plaintiff’s motion to compel against Defendant Zachary
12 Ceballes. Docket No. 138. Plaintiff seeks to compel Defendant to provide complete responses to
13 deposition questioning and interrogatories. Id. at 1. The Court has considered Plaintiff’s motion,
14 Defendant’s response, and Plaintiff’s reply. Docket Nos. 138, 140, 143. The motion is properly
15 resolved without a hearing. See Local Rule 78-1. For the reasons stated below, the motion is
16 GRANTED in part and DENIED in part.
17 I.      BACKGROUND
18         This case arises from, inter alia, allegations of sexual harassment and hostile work
19 environment. See Docket No. 7 at 6–44. On February 26, 2020, Defendant testified at his
20 deposition that he and Plaintiff had engaged in sexual relations at their place of work, Sbarro, while
21 he was her manager. Docket Nos. 138 at 2, 138-2 at 11, 12. Defendant also testified that Plaintiff
22 was not the only Sbarro employee with whom he had engaged in sexual relations while he was a
23 manager. Docket Nos. 138 at 2, 138-2 at 11, 12. On his counsel’s instruction, Defendant refused
24 to disclose the identity of any other employees due to privacy concerns. See Docket No. 138-2 at
25 3–4. On March 20, 2020, Defendant refused to identify, in response to Plaintiff’s interrogatories,
26 any other Sbarro employee with whom he had engaged in sexual relations while he was employed
27 at Sbarro, again due to privacy concerns. See Docket No. 138-3 at 3. Defendant similarly refused
28 to identify any employees of the Monte Carlo Hotel or the food court with whom he had engaged

                                                     1
          Case 2:19-cv-00373-APG-NJK Document 166 Filed 07/13/20 Page 2 of 5




 1 in sexual relations while he was employed at Sbarro. Id. 3–4. Discovery closed March 25, 2020.
 2 See Docket No. 147. Plaintiff filed her motion to compel that same day. Docket No. 138.
 3 II.     ANALYSIS
 4         This Court has broad discretion to permit or deny discovery. Hallet v. Morgan, 296 F.3d
 5 732, 751 (9th Cir. 2002). The scope of discovery is limited to nonprivileged matter relevant to a
 6 party’s claim or defense and is proportional to the needs of the case. Fed.R.Civ.P. 26(b)(1). The
 7 party seeking to avoid discovery bears the burden of showing why the discovery should not be
 8 allowed. Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975). The party that resists
 9 discovery must detail, through “specific examples and articulated reasoning,” why each discovery
10 request is objectionable, and may not rely on boilerplate, generalized, conclusory, or speculative
11 arguments. See U.S. E.E.O.C. v. Caesars Ent., 237 F.R.D. 428, 432 (D. Nev. 2006); see also
12 F.T.C. v. AMG Servs., Inc., 291 F.R.D. 544, 553 (D. Nev. 2013).
13         Plaintiff’s motion focuses on interrogatories rather than the questions asked at Defendant’s
14 deposition. See Docket No. 138 at 4–7. Thus, the Court’s analysis does the same. See Kor Media
15 Grp., LLC v. Green, 294 F.R.D. 579, 582 n.3 (D. Nev. 2013) (noting that Courts address only
16 sufficiently developed arguments). Plaintiff moves to compel Defendant to “supplement his
17 responses to [Plaintiff’s Interrogatory Nos. 11 and 12] by revealing the identity of the other
18 employee at Sbarro that he engaged in sexual relations with.” See Docket No. 138 at 2.
19         “An interrogatory may relate to any matter that may be inquired into under Rule 26(b).”
20 Fed.R.Civ.P. 33(a)(2). Interrogatories are intended “to enable a party to prepare for trial, to narrow
21 the issues, and thus help determine what evidence will be needed at the trial, and to reduce the
22 possibility of surprise at the trial.” 8B Fed. Prac. & Proc. Civ. § 2162 (3d ed.). “Toward [those
23 ends], Rule 26(b) is liberally interpreted to permit wide-ranging discovery of information even [if]
24 the information may not be admissible at the trial.” Moon v. SCP Pool Corp., 232 F.R.D. 633, 635
25 (C.D. Cal. 2005). The Court analyzes the two disputed interrogatories in turn.
26         A. Interrogatory No. 11
27                 Please state whether you had any sexual relations with any employee
                   of Sbarro Pizza during the duration of your employment with Sbarro
28                 Pizza. If so, please state the number of employees you had sexual

                                                     2
          Case 2:19-cv-00373-APG-NJK Document 166 Filed 07/13/20 Page 3 of 5



                   relations with, the names of the employees, the number of times you
 1                 had sexual relations with each employee, whether the sexual
                   encounters were consensual, and where the sexual encounters took
 2                 place.
 3 Docket No. 138 at 3. Defendant partially answered this interrogatory, stating that he had “had
 4 regular sexual relations . . . with Plaintiff” but objecting to the part relating to other employees “on
 5 the grounds that it is not calculated to lead to the discovery of information relevant” to this case
 6 and because it “seeks disclosure of personal and private information of third parties” not implicated
 7 in Plaintiff’s allegations. Docket No. 138-3 at 3.
 8          Defendant submits two lines of argument. First, Defendant submits that the information
 9 sought by this interrogatory is not relevant because it is “delv[ing] into the private affairs of persons
10 not a party to this case.” Docket No. 140 at 4. Second, Defendant submits that he and “Ann Riko
11 aka Elizabeth Riko” and “Ana Romero”—two witnesses listed in Plaintiff’s initial disclosures but
12 who have never been deposed 1—or any other third party “has the right to maintain private whom
13 they have had sex with in [or] outside of the workplace.” Id. at 3. Defendant further submits that
14 (1) to require Defendant “to disclose who he had sex with at work,” other than with Plaintiff,
15 “would unnecessarily encroach on those privacy rights of persons not a party to this case” and (2)
16 that “requiring disclosure could . . . expose [Defendant] to legal claims by those same person(s)
17 alleging he breached their expected privacy rights.” Id. (emphasis removed).
18          As an initial matter, Plaintiff’s motion requests only that the Court compel Defendant to
19 supplement his responses by revealing the identity of the other employee at Sbarro with whom he
20 engaged in sexual relations. Docket No. 138 at 4. Moreover, Plaintiff makes no argument, let
21 alone a sufficiently developed one, about the relevance of the information sought by this
22 interrogatory beyond identity. Thus, the Court will limit its analysis to the request for the identity.
23 See Kor Media Grp., 294 F.R.D. at 582 n.3.
24          The Court finds that Defendant has failed to sufficiently demonstrate why he should not
25 have to respond to the identity request in this interrogatory. Stating only that the information
26
27          1
             Although Plaintiff listed these names in her initial disclosures as two separate people,
   Plaintiff now uses these names in her reply as if she is a single person with multiple possible
28 names. See Docket No. 143 at 2–3.

                                                       3
          Case 2:19-cv-00373-APG-NJK Document 166 Filed 07/13/20 Page 4 of 5




 1 sought by this interrogatory is not relevant because it would delve into the private affairs of third
 2 parties makes little sense and is unpersuasive. It is at least plausible that learning the identities of
 3 other Sbarro employees who engaged in sexual relations with Defendant while he was employed
 4 there could reasonably lead to the discovery of admissible evidence. See Oppenheimer Fund v..
 5 Sanders, 437 U.S. 340, 351 (1978) (citation omitted). As for Defendant’s purported privacy
 6 interest about his workplace sexual partners, Defendant fails to make a sufficiently developed
 7 argument; his argument focuses only on the fact that any disclosure would encroach on others’
 8 privacy interests.    See Docket No. 140 at 4.         However, Defendant fails to explain why a
 9 “CONFIDENTIAL” designation, under the parties’ protective order at Docket No. 51 or an
10 amended protective order, would not sufficiently protect any privacy concerns related to any third
11 party. See Soto v. City of Concord, 162 F.R.D. 603, 617 (N.D. Cal. 1995) (collecting cases); see
12 also Garcia v. Serv. Employees Int'l Union, 2019 WL 8750274, at *3–4 (D. Nev. May 23, 2019);
13 Fed.R.Civ.P. 26(c)(1). Thus, Defendant fails to adequately demonstrate why he should not have
14 to disclose the name of any Sbarro employee with whom he engaged in sexual relations while he
15 worked at Sbarro.       The Court will therefore grant Plaintiff’s motion as to this portion of
16 Interrogatory No. 11 and deny Plaintiff’s motion as to the rest of Interrogatory No. 11.
17          B. Interrogatory No. 12
18                  Please state whether you had any sexual relations with any employee
                    of the Monte Carlo Hotel or employee of the food court at the Monte
19                  Carlo during the duration of your employment with Sbarro Pizza. If
                    so, please state the number of employees you had sexual relations
20                  with, the names of the employees, the number of times you had
                    sexual relations with each employee, whether the sexual encounters
21                  were consensual, and where the sexual encounters took place.
22 Docket No. 138 at 3. Defendant objected to this interrogatory on the same grounds that he did for
23 Interrogatory No. 11. Docket No. 138-3 at 3–4. Plaintiff’s motion, however, requests only that
24 the Court compel Defendant to supplement his responses to reveal the identity of the other
25 employee at Sbarro with whom he engaged in sexual relations. Docket No. 138 at 4 (emphasis
26 added). This interrogatory pertains not to employees of Sbarro but of “the Monte Carlo Hotel or
27 [] the food court [there].” Id. at 3. Since the relief that Plaintiff’s motion requests does not include
28 the scope of the information sought by this interrogatory and since Plaintiff submits no argument

                                                      4
          Case 2:19-cv-00373-APG-NJK Document 166 Filed 07/13/20 Page 5 of 5




 1 specific to this interrogatory, the Court will deny Plaintiff’s motion as to this interrogatory. See
 2 Kor Media Grp., LLC v. Green, 294 F.R.D. at 582 n.3.
 3 III.    CONCLUSION
 4         Accordingly, the Court GRANTS in part and DENIES in part Plaintiff’s motion to compel.
 5 Docket No. 138. The Court ORDERS Defendant to provide to Plaintiff, no later than July 22,
 6 2020, the names of any Sbarro employee with whom he engaged in sexual relations while he
 7 worked at Sbarro.
 8         IT IS SO ORDERED.
 9         Dated: July 13, 2020
10                                                              ______________________________
                                                                Nancy J. Koppe
11                                                              United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
